Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 31, 32, 34-38 and 40-44, drawn to a fusion protein comprising an isolated Staphylococcus pyogenes Cas9 (SPCas9) polypeptide comprising an amino acid substitution, relative to a wild-type SPCas9, at one or more of the following positions: D23, D1251, Y128, T67, N497, R661, Q695, or Q926 fused to a heterologous functional domain, classified in C12N 9/22.
II. Claim 12, drawn to a method of treating a patient, comprising administering to the patient a composition having an isolated Staphvlococcus pyogenes Cas9 (SPCas9) polypeptide comprising an amino acid substitution, relative to a wild-type SPCas9, at one or more of the following positions: D23, D1251, Y128, T67, N497, R661, Q695, or Q926, and, a pharmaceutically acceptable carrier, classified in A61K 38/465.
III. Claims 89-94, drawn to a method of editing a population of double stranded DNA (dsDNA) molecules  by contacting the dsDNA molecules with an isolated Staphylococcus pyogenes Cas9 (SPCas9) polypeptide comprising an amino acid substitution, relative to a wild- type SPCas9, at one or more of the following positions: D23, D1251, Y128, T67, N497, R661, Q695, and/or Q926, and a guide nucleic acid having a region complementary to a target sequence of the dsDNA molecules, whereby a plurality of the dsDNA molecules is edited, classified in C12N 15/102.

The inventions are independent or distinct, each from the other because:
Invention I and Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the SPcas9 polypeptide of Invention I can be used in in vitro methods not involving a patient or any other living system (such as in the method of claim 89) and/or can be used to modify a single (non-population) dsDNA molecule or can be employed as a DNA binding domain (e.g. dCAS9) without the cleavage or modification of any nucleic acid which are materially different processes from either of Inventions II or III.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect wherein Invention II requires a patient and Invention III does not require a patient but rather requires a population of dsDNA molecules including such dsDNA molecules being in vitro.  More specifically, a patient is considered to be structurally distinct and having a non-overlapping scope with a “population of double stranded DNA” molecules such that Inventions II and III have at least a different mode of operation and materially different design.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different
Classification;
(b) the inventions have acquired a separate status in the art due to their recognized
divergent subject matter; and
(c) the inventions require a different field of search (for example, searching different
classes/subclasses or electronic resources, or employing different search queries). 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:
Species of amino acid substitution of SPCas9: Applicant is required to elect one amino acid substitution of SPCas9 selected from D23, D1251, Y128, T67, N497, R661, Q695 or Q926.
Species of heterologous functional domain: Applicant is required to elect one species of heterologous functional domain fused in SPCas9 selected from 1) transcriptional transactivation domain, 2) a Krueppel-associated box (KRAB) domain, 3) ERF repressor domain (ERD), 4) mSin3A interaction domain (SID), 5) Heterochromatin Protein 1 (HPi), 6) DNA methyltransferase (DNMT), 7) a TET protein, 8) a histone acetyltransferase (HAT), 9) histone deacetylase (HDAC), 10) histone methyltransferase (HMNT), 11) histone demethylase, 12) MS2, 13) Csy4, 14) lambda N protein or 15) Fok1.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species wherein each position of amino acid substitution and heterologous functional domain is structurally distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 12, 31 and 89-94 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the species have acquired a separate status in the art in view of their different
Classification (FokI nuclease classified in C12N 9/22; HAT classified in C12N 9/1029; HDAC classified in C12N 9/78; etc.);
(b) the species have acquired a separate status in the art due to their recognized
divergent subject matter; and
(c) the species require a different field of search (for example, searching different
classes/subclasses or electronic resources, or employing different search queries) for each position of amino acid substitution of SPCas9. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652